Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim as a whole is indefinite. It is not clear how the rear air exhaust port is related to the exhaust air holes of the exhaust assembly. For examination purposes the rear air exhaust port is connected to the holes, such that it exhausts the air from the body to the holes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) and further in view of Melde (US 5,531,596), and further in view of Bent (US 3,752,241).
Regarding claims 1-2, 4, and 11, Ash discloses an air driven dental handpiece device  in FIGS. 15-23 (Col. 3, lines 27-32, “drive air to flow toward the hand piece drive turbine”) comprising: a back end ( end towards 72b) at a proximal end, the back end comprising an exterior port of air (opening of 100 connected to 76), an exterior port of water  (opening of 100 connected to 78), and a rear air exhaust assembly (opening of 100 connected to 82), the exterior port of air configured to receive air from an air supply (Col. 9, lines 32-52, “drive air inlet tube 76 so that it can communicate with a source of drive air “DA”); the exterior port of water configured to receive water from a water supply, (Col. 9, lines 32-52, “water from the external water source “WS” can flow into water inlet tube 78); and the rear air exhaust assembly to expel the air out the back end, the rear air exhaust assembly comprising a rear air exhaust port (82) (Col. 9, lines 52-57); a handpiece body (72) connected to the back end, the body comprising an air intake tube (76) and a water line tube (78), the air intake tube connecting to the exterior port of air, the water line tube connecting to the exterior port of water, the water line tube flowing the water, and 
Ash discloses the claimed invention substantially as claimed. However, they fail to teach wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle; where the pressure sealed back cap is positioned perpendicular to the spindle.
However, Melde discloses a dental handpiece in FIG. 11 wherein the head (480) comprises a pressure sealed back cap (550, pressure sealed by 542) ; where the pressure sealed back cap is positioned perpendicular to a spindle (510, the longitudinal axis of the spindle is perpendicular to the back cap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash, by requiring wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle where the pressure sealed back cap is positioned perpendicular to the spindle, as taught by Melde, for the purpose of creating a pressured environment to prevent bacterial contamination.  
However, Bent teaches a pneumatic tool for dental surgery in FIGS. 1-10, wherein the tool has a rear end (opposite of the tool 18) comprises three exhaust ports (three of 208 shown). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde, by requiring comprising at least three exhaust air holes positioned circumferentially around a rear exhaust port, as taught by Bent, for the purpose of reducing the stress of exhaust air on one port.
The configuration of Ash/melde/Bent discloses wherein a plurality of air exhaust air holes vent air out a back end by joining into a main exhaust.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520), in further in view of Melde (US 5531596), further in view of Bent (US 3,752,241), and further in view of Pernot (US 2007/0065774).
Regarding claims 7-8, Ash/ Melde/Bent discloses the claimed invention substantially as claimed as set forth above.
Ash/ Melde/Bent fails to teach wherein the head further comprises an air-block washer to block air leakage from the head; and wherein the air-block washer is seated on an inner surface of a bearing cup.
However, Pernot discloses a dental drill in FIGS. 1-17 wherein the head comprises an air-block washer (19) which is seated on an inner surface of a bearing cup (inner area which holds bearing (18)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde/Bent, by requiring wherein the head further comprises an air-block washer to block air leakage from the head; and wherein the air-block washer is .
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) , further in view of Melde (US 5531596), and further in view Bent (US 3,752,241), and further in view of Gugel (US 6,176,703).
Regarding claims 9-10, Ash/Melde/Bent discloses the claimed invention substantially as claimed as set forth above.
Ash/Melde/Bent fails to teach wherein the head further comprises a plurality of seals to block air leakage form the head; wherein the plurality of seals comprises a front o-ring and a rear o-ring.
However, Gugel teaches a dental treatment instrument in FIGS. 1-14 wherein the head (6) has two sealing O-rings (112) one in a front portion and one in a rear portion (FIG. 4 shows both a front and rear sealing o-ring (112)) (Col. 12, lines 60-67, “sealing rings 112, preferably in the form of o-rings”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde/Bent, by requiring wherein the head further comprises a plurality of seals to block air leakage form the head; wherein the plurality of seals comprises a front o-ring and a rear o-ring, as taught by Gugel, for the purpose of providing an antibacterial seal of the head between treatments.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) in view of Landgraff (US 5,433,604), and further in view of Kuhn (US 2016/0074134), and further in view of Melde (US 5531596), and further in view of Bent (US 3,752,241).
Regarding claims 12-13, Ash discloses an air driven dental handpiece device  in FIGS. 15-23 (Col. 3, lines 27-32, “drive air to flow toward the hand piece drive turbine”) comprising: a back end ( end towards 72b) at a proximal end, the back end comprising an exterior port of air (opening of 100 connected to 76), an exterior port of water  (opening of 100 connected to 78), and a rear air exhaust 
Ash fails to teach a system with a water/air source.
However, Landgraf teaches a dental drill system in FIG. 1 (Col. 3, lines 5-20) with a water/air source (FIG. 1, “Water source”…”Air Source”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash, by requiring an air/water source, as taught by 
Ash/Landgraf fails to teach wherein the head further comprises a plurality of seals to block air leakage from the head around the dental spindle.
However, Kuhn teaches a head housing (100) of a dental tool in FIGS. 5-7 which has a plurality of seals (112/122; [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf, by requiring wherein the head further comprises a plurality of seals to block air leakage from the head around the dental spindle, as taught by Kuhn, for the purpose of sealing the connection to the head.  
Ash/Landgraf/Kuhn discloses the claimed invention substantially as claimed. However, they fail to teach wherein the head further comprises a pressure sealed back where the pressure sealed back cap is positioned perpendicular to the spindle.
However, Melde discloses a dental handpiece in FIG. 11 wherein the head (480) comprises a pressure sealed back cap (550, pressure sealed by 542) ; where the pressure sealed back cap is positioned perpendicular to a spindle (510, the longitudinal axis of the spindle is perpendicular to the back cap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf/Kuhn, by requiring wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle wherein the pressure sealed back cap is positioned perpendicular to the spindle, as taught by Melde, for the purpose of creating a pressured environment to prevent bacterial contamination.  
Ash/Landgraf/Melde teaches an air exhaust port but fail(s) to teach comprising at least three exhaust air holes positioned circumferentially around a rear exhaust ports.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf/Melde, by requiring comprising at least three exhaust air holes positioned circumferentially around a rear exhaust port, as taught by Bent, for the purpose of reducing the stress of exhaust air on one port.
Response to Arguments
Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues how Takashi fails to identify more than two rear exhaust holes. However, Bent has been added to teach such as set forth above as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DREW S FOLGMANN/Examiner, Art Unit 3772   


/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772